OPINION — AG — ** HIGHWAY FUNDS — DIVIDED BY AREA OF COUNTY COMMISSIONERS DISTRICTS ** THE COUNTY COMMISSIONERS OF WOODS COUNTY MADE THIS MOTION: "I MOVE THAT THE COUNTY HIGHWAY FUNDS BE DIVIDED IN ACCORDANCE WITH THE PERCENTAGE OF AREA IN EACH OF THE COMMISSIONERS DISTRICTS WITH 22 PERCENT GOING TO DISTRICT 1; 39 PERCENT GOING TO DISTRICT 2; AND 39 PERCENT GOING TO DISTRICT 3" . . . IS THIS LEGAL ? — THE BOARD OF COUNTY COMMISSIONERS RESOLUTION DIVIDING COUNTY HIGHWAY FUNDS " IN ACCORDANCE WITH THE PERCENTAGE OF AREA IN EACH IS UNAUTHORIZED. (HIGHWAY MILES, TOTAL MILES, TERRITORY , DISTANCE, LENGTH, MAINTENANCE, COUNTY ROADS) CITE: 69 Ohio St. 44 [69-44], OPINION NO. SEPTEMBER 18, 1926 — CATLETT, OPINION NO. MAY 19, 1932 — CARROLL (J. H. JOHNSON)